         Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 EDMUND DI LISCIA, et al.,                         )
                                                   )
                Plaintiffs,                        )
                                                   )
        v.                                         )      Civil Action No. 1:21-cv-01047-TJK
                                                   )
 LLOYD J. AUSTIN, III, et al.,                     )
                                                   )
                Defendants.                        )
                                                   )

                                           ANSWER

       Defendants Lloyd James Austin III, Secretary of Defense, Department of Defense, Thomas

Harker, Acting Secretary of the Navy, Vice Admiral John B. Nowell, Jr., U.S. Navy, Chief of

Naval Personnel, Captain Eric J. Anduze, U.S. Navy, Commanding Officer, USS THEODORE

ROOSEVELT (CVN 71), Department of the Navy (“Defendants”), by and through the

undersigned counsel, hereby file this Answer to Plaintiffs Edmund Di Liscia’s, Leandros

Katsareas’, Dominque Braggs’, and Mohammed Shoyeb’s (“Plaintiffs”) Complaint, ECF No. 1.

Answering the allegation of each paragraph of the Complaint and using the same headings, which

are not admissions, and paragraph numbers, Defendant responds as follows.

                                 NATURE OF THE ACTION

1.     Paragraph 1 consists of Plaintiffs’ characterization of their request for relief, to which no

response is required. To the extent a response is required, Defendants deny Plaintiffs are entitled

to any relief whatsoever.

2.     Defendants admit paragraph 2 to the extent that on December 5, 2018, the Commander,

Naval Nuclear Power Training Command approved a request for a religious accommodation

allowing Plaintiff to maintain a quarter inch beard in accordance with his religious faith and that
         Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 2 of 25




the Commanding Officer of USS THEODORE ROOSEVELT (CVN 71), without proper

authority, temporarily authorized U.S. Navy servicemembers to wear beards in intervals limited to

14 days in duration and otherwise denies the remainder of paragraph 2.

3.     Defendants admit paragraph 3.

4.     Paragraph 4 consists of a conclusion of law, to which no response is required. To the extent

a response is required, Defendants deny paragraph 4.

5.     Defendants admit the first sentence of paragraph 5. Defendants lack sufficient knowledge

or information to admit or deny the second sentence of paragraph 5.

6.     Defendants admit the first sentence of paragraph 6. Defendants lack sufficient knowledge

or information to admit or deny the remainder of paragraph 6.

7.     Defendants admit paragraph 7.

8.     Defendants admit the first sentence of paragraph 8 to the extent that pursuant to the Bureau

of Naval Personnel instruction 1000.22C dated October 8, 2019 (“BUPERINST 1000.22C”), a

U.S. Navy commander or commanding officer may grant a temporary shaving waiver to a service

member diagnosed with Pseudofolliculitis Barbae and otherwise lack sufficient knowledge or

information to admit or deny the remainder of the first sentence of paragraph 8. Defendants deny

the second sentence of paragraph 8. Defendants admit the third sentence of paragraph 8 to the

extent that prior to January 1, 1985, the U.S. Navy permitted servicemembers to wear beards and

otherwise deny the remainder of the third sentence of paragraph 8.

9.     Defendants deny paragraph 9.

10.    Defendants deny the first and fifth sentences of paragraph 10. Defendants admit the second

sentence of paragraph 10 to the extent that on April 15, 2021, LCDR Ian H.Taylor, USN, Reactor

Electrical Assistant, ordered EMN3 Di Liscia to shave his beard and otherwise deny the remainder




                                                2
         Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 3 of 25




of the second sentence of paragraph 10. Defendants admit the third sentence of paragraph 10 to

the extent that in March 2021, upon transfer to a new department, MC3 Katsareas’ previously

approved religious accommodation of a four-inch beard was sent for review to the Deputy Chief

of Naval Operations (Manpower, Personnel, Training and Education) in accordance with DODI

1300.17, §3.2(g)(1), which is pending, and otherwise deny the remainder of the third sentence of

paragraph 10. Defendants admit the fourth sentence of paragraph 10 to the extent that on February

22, 2021, ABF3 Braggs submitted a request for a religious accommodation of a four inch beard,

which is pending, and otherwise deny the remainder of the fourth sentence of paragraph 10.

Defendants admit the sixth sentence of paragraph 10.

11.    Defendants admit paragraph 11 to the extent that pursuant to 10 U.S.C. § 815, a U.S. Navy

commander or commanding officer may impose punishment for violations of the Uniform Code

of Military Justice and otherwise lack sufficient knowledge or information to admit or deny the

remainder of paragraph 11.

12.    The first sentence of paragraph 12 consists of a conclusion of law, to which no response is

required. To the extent a response is required, Defendants deny the first sentence of paragraph 12.

The second sentence of paragraph 12 consists of Plaintiffs’ characterization of the First

Amendment’s Free Exercise Clause and the Religious Freedom Restoration Act of 1993, to which

no response is required. To the extent a response is required, Defendants aver that the act and

clause each speaks for itself.     The third sentence of paragraph 12 consists of Plaintiffs’

characterization of Department of Defense Instruction 1300.17 dated September 1, 2020 (“DODI

1300.17”) and Bureau of Navy Personnel Instruction 1730.11A dated March 16, 2020

(“BUPERSINST 1730.11A”), to which no response is required. To the extent a response is

required, Defendants aver that each the instruction speaks for itself.




                                                 3
         Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 4 of 25




13.    Paragraph 13 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 13.

14.    Paragraph 14 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 14.

15.    Paragraph 15 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 15.

                                 JURISDICTION AND VENUE

16.    Paragraph 16 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants aver that this Court has subject matter jurisdiction over

Plaintiffs’ Complaint.

17.    Paragraph 17 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants aver that venue is proper before the U.S. District Court

for the District of Columbia.

                                IDENTIFICATION OF PARTIES

18.    Defendants admit paragraph 18 to the extent that EMN3 Di Liscia is on active duty in the

U.S. Navy, and his duty station is the USS THEODORE ROOSEVELT (CVN 71) and otherwise

lack sufficient knowledge or information to admit or deny the remainder of paragraph 18.

19.    Defendants admit paragraph 19 to the extent that MC3 Katsareas is on active duty in the

U.S. Navy, and his duty station is the USS GEORGE WASHINGTON (CVN 73), currently docked

in Newport News, Virginia, and otherwise lack sufficient knowledge or information to admit or

deny the remainder of paragraph 19.

20.    Defendants admit paragraph 20 to the extent that ABF3 Braggs is on active duty in the U.S.

Navy, and he is currently on limited duty at Naval Station Norfolk in Norfolk, Virginia, and




                                                4
          Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 5 of 25




otherwise lack sufficient knowledge or information to admit or deny the remainder of paragraph

20.

21.      Defendants admit paragraph 21 to the extent that OS2 Shoyeb is on active duty in the U.S.

Navy, and his duty station is USS CHANCELLORSVILLE (CG 62), but otherwise lack sufficient

knowledge or information to admit or deny the remainder of paragraph 21.

22.      Defendants admit paragraph 22.

23.      Defendants admit paragraph 23.

24.      Defendants admit paragraph 24.

25.      Defendants admit paragraph 25.

26.      Defendants admit paragraph 26.

27.      Defendants admit paragraph 27.

28.      Defendants admit paragraph 28.

                                   FACTUAL ALLEGATIONS

      EMN3 Di Liscia’s Orthodox Jewish Beliefs

29.      Defendants lack sufficient knowledge or information to admit or deny paragraph 29.

30.      Paragraph 30 consists of Plaintiffs’ characterization or interpretation of religious practice,

to which no response is required. To the extent that a response is required, Defendants lack

sufficient knowledge or information to admit or deny paragraph 30.

31.      Paragraph 31 consists of Plaintiffs’ characterization or interpretation of religious practice,

to which no response is required. To the extent that a response is required, Defendants lack

sufficient knowledge or information to admit or deny paragraph 31.

32.      The first and second sentences of paragraph 32 consists of Plaintiffs’ characterization of

the Torah, to which no response is required. To the extent a response is required, Defendants aver




                                                   5
           Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 6 of 25




that the work speaks for itself. The third sentence of paragraph 32 consists of Plaintiffs’

characterization of a work by Rabbi Yitzchaki, to which no response is required. To the extent a

response is required, Defendants aver that the work speaks for itself.

33.      Paragraph 33 consists of Plaintiffs’ characterization or interpretation of religious practice,

to which no response is required. To the extent that a response is required, Defendants lack

sufficient knowledge or information to admit or deny paragraph 33.

34.      Paragraph 34 consists of Plaintiffs’ characterization or interpretation of religious practice,

to which no response is required. To the extent that a response is required, Defendants lack

sufficient knowledge or information to admit or deny paragraph 34.

      The Muslim Sailors’ Religious Beliefs

35.      Paragraph 35 consists of Plaintiffs’ characterization or interpretation of religious practice,

to which no response is required. To the extent that a response is required, Defendants lack

sufficient knowledge or information to admit or deny paragraph 35.

36.      Paragraph 36 consists of Plaintiffs’ characterization of a work by Shareda Hosein, to which

no response is required. To the extent a response is required, Defendants aver that the reference

speaks for itself.

37.      Paragraph 37 consists of Plaintiffs’ characterization or interpretation of religious practice,

to which no response is required. To the extent that a response is required, Defendants lack

sufficient knowledge or information to admit or deny paragraph 34.

38.      Paragraph 38 consists of Plaintiffs’ characterization of a work by Allamah Baghdadi, to

which no response is required. To the extent a response is required, Defendants aver that the

reference speaks for itself.




                                                   6
          Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 7 of 25




39.      Paragraph 39 consists of Plaintiffs’ characterization of a work by Allamah Baghdadi, to

which no response is required. To the extent a response is required, Defendants aver that the

reference speaks for itself.

40.      Paragraph 40 consists of Plaintiffs’ characterization of works by Sunan Abu Dawud and

Sahih Al-Bukhari, to which no response is required. To the extent a response is required,

Defendants aver that the reference each speaks for itself.

41.      Paragraph 41 consists of Plaintiffs’ characterization of a work by Sahih Muslim, to which

no response is required. To the extent a response is required, Defendants aver that the reference

speaks for itself.

42.      Paragraph 42 consists of Plaintiffs’ characterization of a work by Allamah Baghdadi, to

which no response is required. To the extent a response is required, Defendants aver that the

reference speaks for itself.

      MC3 Katsareas’s Commitment to the Islamic Faith

43.      Defendants lack sufficient information or knowledge to admit or deny paragraph 43.

44.      Defendants lack sufficient information or knowledge to admit or deny paragraph 44.

45.      Defendants lack sufficient information or knowledge to admit or deny paragraph 45.

      ABF3 Braggs’s Commitment to the Islamic Faith

46.      Defendants admit the first sentence of paragraph to the extent that on May 7, 2020, CDR

Aduheba Saiffulislam, CHC, USN noted that ABF3 Braggs was a recent convert to Islam and

otherwise lack sufficient knowledge or information to admit or deny the remainder of the first

sentence of paragraph 46. Defendants lack sufficient information or knowledge to admit or deny

the second sentence of paragraph 46.

47.      Defendants lack sufficient information or knowledge to admit or deny paragraph 47.




                                                 7
          Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 8 of 25




48.      Defendants lack sufficient information or knowledge to admit or deny paragraph 48.

49.      Defendants lack sufficient information or knowledge to admit or deny paragraph 49.

      OS2 Shoyeb’s Commitment to the Islamic Faith

50.      Defendants lack sufficient information or knowledge to admit or deny paragraph 50.

51.      Defendants lack sufficient information or knowledge to admit or deny paragraph 51.

52.      Defendants lack sufficient information or knowledge to admit or deny paragraph 52.

53.      Defendants lack sufficient information or knowledge to admit or deny paragraph 53.

54.      Defendants lack sufficient information or knowledge to admit or deny paragraph 54.

55.      Defendants lack sufficient information or knowledge to admit or deny paragraph 55.

56.      Defendants lack sufficient information or knowledge to admit or deny paragraph 56.

      Unique Challenges for Muslim Sailors

57.      Paragraph 57 consists of Plaintiffs’ characterization of a work by Shareda Hosein, to which

no response is required. To the extent a response is required, Defendants aver that the reference

speaks for itself.

58.      The first sentence of paragraph 58 consists of Plaintiffs’ characterization of a work by

Shareda Hosein, to which no response is required. To the extent a response is required, Defendants

aver that the reference speaks for itself. Defendants lack sufficient information or knowledge to

admit or deny the remaining allegations in paragraph 58.

59.      Paragraph 59 consists of Plaintiffs’ characterization of a work by Shareda Hosein, to which

no response is required. To the extent a response is required, Defendants aver that the reference

speaks for itself.

60.      Defendants lack sufficient information or knowledge to admit or deny paragraph 60.




                                                  8
          Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 9 of 25




61.      Defendants lack sufficient information or knowledge to admit or deny the first sentence of

paragraph 61. The second sentence of paragraph 61 consists of Plaintiffs’ characterization of a

work by Shareda Hosein, to which no response is required. To the extent a response is required,

Defendants aver that the reference speaks for itself.

62.      Defendants lack sufficient information or knowledge to admit or deny paragraph 62.

      EMN3 Di Liscia’s Military Service

63.      Defendants admit paragraph 63.

64.      Defendants admit paragraph 64.

      EMN3 Di Liscia’s Efforts to Obtain an Accommodation

65.      Defendants lack sufficient information or knowledge to admit or deny paragraph 65.

66.      Defendants admit that in December 2018, while assigned to a shore command, EMN3 Di

Liscia sought and received a religious accommodation allowing him to wear a quarter-inch beard,

which then transferred with him to his gaining command (USS THEODORE ROOSEVELT) per

BUPERSINST 1730.11A. Defendants lack sufficient information or knowledge to admit or deny

the remaining allegations in paragraph 66.

67.      Defendants admit the first sentence of paragraph 67 to the extent that the Commanding

Officer, USS THEODORE ROOSEVELT (CVN 71), without proper authority, temporarily

authorized U.S. Navy servicemembers to wear beards in intervals limited to 14 days in duration

and otherwise deny the remainder of the first sentence of paragraph 67. Defendants lack sufficient

knowledge or information to admit or deny the second sentence of paragraph 67.

68.      Defendants lack sufficient information or knowledge to admit or deny paragraph 68.




                                                 9
           Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 10 of 25




69.       Defendants admit that EMN3Di Liscia sought a religious accommodation on September 8,

2020 after he transferred to the USS THEODORE ROOSEVELT (CVN 71) but otherwise lack

sufficient knowledge or information to admit or deny the remaining allegations of paragraph 69.

70.       Paragraph 70 consists of Plaintiffs’ characterization of the Deputy Chief of Naval

Operations letter dated December 21, 2020, to which no response is required. To the extent a

response is required, Defendants aver that the letter speaks for itself.

71.       Defendants admit paragraph 71.

72.       Defendants deny paragraph 72.

73.       Defendants admit the first and second sentences of paragraph 73. Defendants deny the

third sentence of paragraph 73.

74.       Defendants lack sufficient information or knowledge to admit or deny paragraph 74.

75.       Paragraph 75 consists of Plaintiffs’ characterization of the Deputy Chief of Naval

Operations’ letter dated December 21, 2020, to which no response is required. To the extent a

response is required, Defendants aver that the letter speaks for itself.

76.       Defendants lack sufficient information or knowledge to admit or deny paragraph 76.

77.       Paragraph 77 consists of Plaintiffs’ characterization of his Complaint, to which no response

is required. To the extent a response is required, Defendants aver that the Complaint speaks for

itself.

      MC3 Katsareas’s Military Service

78.       Defendants admit paragraph 78 to the extent that MC3 Katsareas was born in Australia and

otherwise lack sufficient information or knowledge to admit or deny the remainder of paragraph

78.

79.       Defendants lack sufficient information or knowledge to admit or deny paragraph 79.




                                                  10
          Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 11 of 25




80.      Defendants lack sufficient information or knowledge to admit or deny paragraph 80.

81.      Defendants lack sufficient information or knowledge to admit or deny paragraph 81.

82.      Defendants lack sufficient information or knowledge to admit or deny paragraph 82.

83.      Defendants admit paragraph 83 to the extent that on June 19, 2016, MC3 Katsareas

reported aboard USS NITZE (DDG 94), while it was deployed to the U.S. FIFTH Fleet area of

operations, and otherwise lack sufficient knowledge or information to admit or deny the remainder

of paragraph 20.

84.      Defendants admit paragraph 84.

85.      Defendants lack sufficient information or knowledge to admit or deny paragraph 85.

      MC3 Katsareas’s Efforts to Obtain an Accommodation

86.      Defendants lack sufficient information or knowledge to admit or deny paragraph 86.

87.      Defendants lack sufficient information or knowledge to admit or deny paragraph 87.

88.      Defendants lack sufficient information or knowledge to admit or deny paragraph 88.

89.      Defendants lack sufficient information or knowledge to admit or deny paragraph 89.

90.      Defendants admit the first sentence of paragraph 90 to the extent that U.S. Navy

commanding officers afloat, without proper authority, have temporarily authorized U.S. Navy

servicemembers to wear beards in limited duration and otherwise deny the remainder of the first

sentence of paragraph 90. Defendants lack sufficient knowledge or information to admit or deny

the second sentence of paragraph 90. Defendants admit the third sentence of paragraph 90.

91.      Defendants admit the first sentence of paragraph 91 to the extent that on July 6, 2018, MC3

Katsareas submitted a request for a religious accommodation and otherwise deny the remainder of

the first sentence of paragraph 91. Defendants admit the second sentence of paragraph 91.




                                                 11
         Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 12 of 25




92.     Paragraph 92 consists of Plaintiffs’ characterization of the Deputy Chief of Naval

Operations’ letter dated October 9, 2018, to which no response is required. To the extent a

response is required, Defendants aver that the letter speaks for itself.

93.     Paragraph 93 consists of Plaintiffs’ characterization of MC3 Katsareas’ request for

religious accommodation, to which no response is required. To the extent a response is required,

Defendants aver that the request speaks for itself.

94.     Paragraph 94 consists of Plaintiffs’ characterization of BUPERSINST 1730.11A, to which

no response is required. To the extent a response is required, Defendants aver that the instruction

speaks for itself.

95.     Paragraph 95 consists of Plaintiffs’ characterization of CDR Saifulislam’s memorandum,

dated December 20, 2019, to which no response is required. To the extent a response is required,

Defendants aver that the memorandum speaks for itself.

96.     Defendants admit paragraph 96.

97.     Defendants admit paragraph 97.

98.     Defendants admit paragraph 98.

99.     Paragraph 99 consists of Plaintiffs’ characterization of the Deputy Chief of Naval

Operations’ letter dated July 15, 2020, to which no response is required. To the extent a response

is required, Defendants aver that the letter speaks for itself.

100.    Paragraph 100 consists of Plaintiffs’ characterization of the Deputy Chief of Naval

Operations’ letter dated July 15, 2020, to which no response is required. To the extent a response

is required, Defendants aver that the letter speaks for itself.

101.    Defendants admit paragraph 101.

102.    Defendants admit paragraph 102.




                                                  12
          Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 13 of 25




103.    Defendants admit paragraph 103.

104.    Paragraph 104 consists of Plaintiffs’ characterization of the USS GEORGE

WASHINGTON (CVN 73) Commanding Officer’s letter, dated February 26, 2021, to which no

response is required. To the extent a response is required, Defendants aver that the letter speaks

for itself.

105.    Defendants admit paragraph 105 to the extent that MC3 Katsareas submitted comments

opposing the proposed rescission on March 11, 2021 and otherwise deny the remainder of

paragraph 105.

106.    Defendants admit paragraph 106 to the extent that MC3 Katsareas is still awaiting a final

determination on his request and but otherwise lack sufficient knowledge or information to admit

or deny the remainder of paragraph 106.

107.    Paragraph 107 consists of Plaintiffs’ characterization of his Complaint, to which no

response is required. To the extent a response is required, Defendants aver that the Complaint

speaks for itself.

    ABF3 Braggs’s Military Service

108.    Defendants admit paragraph 108.

109.    Defendants admit paragraph 109 to the extent that ABF3 Braggs was placed on limited

duty in 2020.

    ABF3 Braggs’s Efforts to Obtain an Accommodation

110.    Defendants lack sufficient information or knowledge to admit or deny paragraph 110.

111.    Paragraph 111 consists of Plaintiffs’ characterization of a Navy.mil article, to which no

response is required. To the extent a response is required, Defendants aver that the article speaks

for itself.




                                                13
         Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 14 of 25




112.    Defendants lack sufficient information or knowledge to admit or deny paragraph 112.

113.    Defendants lack sufficient information or knowledge to admit or deny paragraph 113.

114.    Defendants lack sufficient information or knowledge to admit or deny paragraph 114.

115.    Defendants admit paragraph 115.

116.    Defendants admit the first sentence of paragraph 116. The second sentence of paragraph

116 consists of Plaintiffs’ characterization of his letter to the Chief of Naval Operations, dated

February 18, 2021, to which no response is required. To the extent a response is required,

Defendants aver that the letter speaks for itself.

117.    Defendants admit paragraph 117.

118.    Defendants lack sufficient information or knowledge to admit or deny paragraph 118.

119.    Paragraph 119 consists of Plaintiffs’ characterization of his Complaint, to which no

response is required. To the extent a response is required, Defendants aver that the Complaint

speaks for itself.

    OS2 Shoyeb’s Military Service

120.    Defendants lack sufficient information or knowledge to admit or deny paragraph 120.

121.    Defendants lack sufficient information or knowledge to admit or deny paragraph 121.

122.    Defendants admit paragraph 122.

123.    Defendants admit paragraph 123 to the extent that OS2 Shoyeb is assigned to USS

CHANCELLORSVILLE (CG 62) and otherwise deny the remainder of paragraph 123.

    OS2 Shoyeb’s Efforts to Obtain an Accommodation

124.    Defendants lack sufficient information or knowledge to admit or deny paragraph 124.

125.    Defendants lack sufficient information or knowledge to admit or deny paragraph 125.




                                                     14
         Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 15 of 25




126.    Defendants admit paragraph 126 to the extent that OS2 Shoyeb’s at sea watch station is in

the Combat Information Center as either Track Data Coordinator or Identification Supervisor and

that OS2 Shoyeb’s primary inport watch station would be on station as Petty Officer of the Watch

and otherwise aver that U.S. Navy vessels operating in the U.S. SEVENTH Fleet area of operations

routinely operate at Condition IV.

127.    Defendants admit paragraph 128 to the extent that on June 22, 2020, OS2 Shoyeb submitted

a request for a religious accommodation to grow a beard of unspecified length and otherwise lack

sufficient knowledge or information to admit or deny the remainder of paragraph 127.

128.    Defendants admit paragraph 128 to the extent that OS2 Shoyeb submitted a request for a

religious accommodation for a beard of unspecified length and otherwise lack sufficient

knowledge or information to admit or deny the remainder of paragraph 128.

129.    Paragraph 129 consists of Plaintiffs’ characterization of LT Hickman’s memorandum,

dated June 22, 2020, to which no response is required. To the extent a response is required,

Defendants aver that the memorandum speaks for itself.

130.    Defendants admit paragraph 130.

131.    Defendants admit paragraph 131.

132.    Paragraph 132 consists of Plaintiffs’ characterization of the Chief of Naval Operations’

letter dated December 14, 2020, to which no response is required. To the extent a response is

required, Defendants aver that the letter speaks for itself.

133.    Paragraph 133 consists of Plaintiffs’ characterization of their Complaint, to which no

response is required. To the extent a response is required, Defendants aver that the Complaint

speaks for itself.




                                                  15
         Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 16 of 25




    The Navy’s Obligation To Provide Religious Accommodations

134.    Paragraph 134 consists of Plaintiffs’ characterization of the National Defense

Authorization Act for Fiscal Year 2013 as amended by the National Defense Authorization Act

for Fiscal Year 2014, to which no response is required. To the extent a response is required,

Defendants aver that the act speaks for itself.

135.    Paragraph 135 consists of Plaintiffs’ characterization of DODI 1300.17, to which no

response is required. To the extent a response is required, Defendants aver that the instruction

speaks for itself.

136.    Paragraph 136 consists of Plaintiffs’ characterization of DODINST 1300.17, to which no

response is required. To the extent a response is required, Defendants aver that the instruction

speaks for itself.

137.    Paragraph 137 consists of Plaintiffs’ characterization of Navy Regulations, Chapter 8,

§ 0820, to which no response is required. To the extent a response is required, Defendants aver

that the regulation speaks for itself.

138.    Paragraph 138 consists of Plaintiffs’ characterization of BUPERSINST 1730.11A, to

which no response is required. To the extent a response is required, Defendants aver that the

instruction speaks for itself.

139.    Paragraph 139 consists of Plaintiffs’ characterization of BUPERSINST 1730.11A, to

which no response is required. To the extent a response is required, Defendants aver that the

instruction speaks for itself.

140.    Paragraph 140 consists of Plaintiffs’ characterization of BUPERSINST 1730.11A, to

which no response is required. To the extent a response is required, Defendants aver that the

instruction speaks for itself.




                                                  16
         Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 17 of 25




141.    Paragraph 141 consists of Plaintiffs’ characterization of BUPERSINST 1730.11A, to

which no response is required. To the extent a response is required, Defendants aver that the

instruction speaks for itself.

    The Navy’s Alleged Compelling Interest

142.    Defendants admit paragraph 142.

143.    Defendants admit paragraph 143.

144.    Paragraph 144 consists of Plaintiff’s characterization of exhibits D, J, N, and O of

Plaintiff’s Complaint, to which no response is required. To the extent a response is required,

Defendants aver each exhibit speaks for itself.

145.    Defendants lack sufficient information or knowledge to admit or deny paragraph 145.

146.    Defendants admit the first sentence of paragraph 146 to the extent that U.S. Navy

commanders and commanding officers afloat have, without proper authority, temporarily

authorized U.S. Navy servicemembers to wear beards for limited durations. Defendants admit the

second sentence of paragraph 146 to the extent that prior to January 1, 1985, the U.S. Navy

permitted servicemembers to wear beards and otherwise deny the remainder of the second sentence

of paragraph 146.

147.    Paragraph 147 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 147.

148.    Paragraph 148 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 148.

149.    Defendants lack sufficient knowledge or information to admit or deny paragraph 149.




                                                  17
         Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 18 of 25




    Least Restrictive Means

150.    Paragraph 150 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 150.

151.    Paragraph 151 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 151.

152.    Paragraph 152 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 152.

                                           CLAIMS

                                          COUNT I
                     Violation of the Religious Freedom Restoration Act
                                      Substantial Burden

153.    Defendants incorporate by reference the responses to paragraphs 1 through 152.

154.    Paragraph 154 consists of Plaintiffs’ characterization of their complaint, to which no

response is required. To the extent a response is required, Defendants aver that the Complaint

speaks for itself.

155.    The first sentence of paragraph 155 consists of a conclusion of law, to which no response

is required. To the extent a response is required, Defendants deny the first sentence of paragraph

155. Defendants admit the second sentence of paragraph 155 to the extent that on July 13, 2020,

Vice Admiral John B. Nowell, Jr., United States Navy, Deputy Chief of Naval Operations

(Manpower, Personnel, Training and Education), denied a request submitted by OS2 Shoyeb for a

religious accommodation to wear a beard and that pursuant to Navy Uniform Regulations

NAVPERS 1556.51 Chapter 2, Section 2, 2201.2, ABF3 Braggs must shave and otherwise deny

the remainder of the second sentence of paragraph 155.

156.    Paragraph 156 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 156.


                                               18
        Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 19 of 25




157.   Paragraph 157 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 157.

158.   Paragraph 158 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 158.

159.   Defendants lack sufficient information or knowledge to admit or deny paragraph 159.

160.   Paragraph 160 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 160.

161.   Paragraph 161 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 161.

162.   Paragraph 162 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 162.

163.   Paragraph 163 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 163.

                                       COUNT II
 Violation of the First Amendment to the United States ConstitutionFree Exercise Clause
                             Burden on Religious Exercise

164.   Defendants incorporate by reference the responses to paragraphs 1 through 163.

165.   Defendants lack sufficient information or knowledge to admit or deny paragraph 165.

166.   Paragraph 166 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 166.

167.   Paragraph 167 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 167.

168.   Paragraph 168 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 168.




                                              19
        Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 20 of 25




169.   Paragraph 169 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 169.

170.   Paragraph 170 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 170.

171.   Paragraph 171 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 171.

172.   Paragraph 172 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 172.

173.   Paragraph 173 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 173.

174.   Paragraph 174 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 174.

175.   Paragraph 175 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 175.

176.   Paragraph 176 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 176.

177.   Paragraph 177 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 177.

178.   Paragraph 178 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 178.

                                       COUNT III
 Violation of the First Amendment to the United States Constitution Free Exercise Clause
                              Intentional Discrimination

179.   Defendants incorporate by reference the responses to paragraph 1 and 178.

180.   Defendants lack sufficient information or knowledge to admit or deny paragraph 180.


                                              20
         Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 21 of 25




181.    Defendants admit paragraph 181 to the extent that Bureau of Navy Personnel Instruction

1000.22 dated February 12, 1993, authorized certain service members diagnosed with

Pseudofolliculitis Barbae to wear quarter-inch beards and otherwise deny paragraph 181.

182.    Paragraph 182 consists of Plaintiffs’ characterization of BUPERSINST 1000.22C, to

which no response is required. To the extent a response is required, Defendants aver that the

instruction speaks for itself.

183.    Paragraph 183 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 183.

184.    Paragraph 184 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 184.

185.    Paragraph 185 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 185.

186.    Paragraph 186 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 186.

187.    Paragraph 187 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 187.

188.    Paragraph 188 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 188.

189.    Paragraph 189 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 189.

                                        COUNT IV
             Violation of the First Amendment to the United States Constitution
                                     Freedom of Speech

190.    Defendants incorporate by reference the response to paragraph 1 through 189.




                                              21
        Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 22 of 25




191.   Paragraph 191 consists of Plaintiffs’ characterization of the U.S. Navy Regulations, to

which no response is required. To the extent a response is required, Defendants deny paragraph

191.

192.   Paragraph 192 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 192.

193.   Paragraph 193 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 193.

194.   Paragraph 194 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 194.

195.   Paragraph 195 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 195.

196.   Paragraph 196 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 196.

197.   Paragraph 197 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 197.

                                         COUNT V
            Violation of the Fifth Amendment to the United States Constitution
                                   Substantive Due Process

198.   Defendants incorporate by reference the responses to paragraphs 1 through 197.

199.   Paragraph 199 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants admit paragraph 199.

200.   Defendants lack sufficient knowledge or information to admit or deny paragraph 200.

201.   Paragraph 201 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 201.




                                              22
        Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 23 of 25




202.   Paragraph 202 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 202.

203.   Paragraph 203 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 203.

                                       COUNT VI
            Violation of the Fifth Amendment to the United States Constitution
                                     Equal Protection

204.   Defendants incorporate by reference the responses to paragraphs 1 through 203.

205.   Defendants lack sufficient knowledge or information to admit or deny paragraph 205

because “personal expression” is an undefined term.

206.   Defendants deny the first sentence of paragraph 206. Defendants admit the second

sentence of paragraph 206 to the extent that pursuant to BUPERINST 1000.22C, a U.S. Navy

commander or commanding officer may grant that a temporary shaving waiver to a U.S. Navy

service member diagnosed with Pseudofolliculitis Barbae and otherwise deny the remainder of the

second sentence of paragraph 206.

207.   Paragraph 207 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 207.

208.   Paragraph 208 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 208.

                                        COUNT VII
            Violation of the Fifth Amendment to the United States Constitution
                                   Procedural Due Process

209.   Defendants incorporate by reference the response to paragraphs 1 through 209.

210.   Paragraph 210 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 210.




                                              23
        Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 24 of 25




211.   Paragraph 211 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 211.

212.   Paragraph 212 consists of a conclusion of law, to which no response is required. To the

extent a response is required, Defendants deny paragraph 212.

                                   PRAYER FOR RELIEF

The first unnumbered paragraph consists of Plaintiffs’ prayer for relief, to which no response is

required. To the extent a response is required, Defendant denies that Plaintiff is entitled to any

relief whatsoever.

                                       JURY DEMAND

The second unnumbered paragraph consists of Plaintiffs’ demand for a jury trial, to which no

response is required. To the extent a response is required, Defendants deny that Plaintiffs may

demand a jury trial.




                                               24
        Case 1:21-cv-01047-TJK Document 21 Filed 06/14/21 Page 25 of 25




Dated: June 14, 2021                       Respectfully Submitted,

                                           CHANNING D. PHILLIPS
                                           D.C. Bar No. 415793
                                           Acting United States Attorney

                                           BRIAN P. HUDAK
                                           Acting Chief, Civil Division

                                           /s/ Joseph F. Carilli, Jr.
                                           JOSEPH F. CARILLI, JR.
                                           N.H. Bar No. 15311
                                           Assistant United States Attorney
                                           Civil Division
                                           U.S. Attorney’s Office
                                             for the District of Columbia
                                           555 4th St. N.W.
                                           Washington, D.C. 20530
                                           Telephone: (202) 252-2561
                                           Facsimile: (202) 252-2599
                                           E-mail: joseph.carilli@usdoj.gov

                                           Counsel for Defendants




                                      25
